UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2012 Or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-51842 SEFE, INC. (Exact name of registrant as specified in its charter) Nevada 20-1763307 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4700 Sterling Dr. Boulder, CO (Address of principal executive offices) (Zip Code) (303) 444-0584 (Registrant's telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [X]No [] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.: Large accelerated filer o Accelerated filer o Non-accelerated filero Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes []No [X] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: Common Stock, $0.001 par value 55,083,575 shares (Class) (Outstanding as at August 14, 2012) Table of Contents SEFE, INC. Table of Contents Page PART I – FINANCIAL INFORMATION 1 Unaudited Financial Statements 1 Condensed Balance Sheets 2 Condensed Statements of Operations 3 Condensed Statements of Cash Flows 4 Notes to Condensed Financial Statements 5 Management's Discussion and Analysis of Financial Condition and Plan of Operation 13 Controls and Procedures 24 PART II – OTHER INFORMATION 25 Legal Proceedings 25 Unregistered Sales of Equity Securities 25 Exhibits and Reports on Form 8-K 27 SIGNATURES 28 -i- Table of Contents PART I – FINANCIAL INFORMATION Unaudited Financial Statements The accompanying unaudited financial statements have been prepared in accordance with generally accepted accounting principles for interim financial reporting and pursuant to the rules and regulations of the Securities and Exchange Commission ("Commission"). While these statements reflect all normal recurring adjustments which are, in the opinion of management, necessary for fair presentation of the results of the interim period, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. For further information, refer to the financial statements and footnotes thereto, which are included in the Company's December 31, 2011, Annual Report on Form 10-K, previously filed with the Commission on March 29, 2012. -1- Table of Contents SEFE, Inc. (A Development Stage Company) Condensed Balance Sheets June 30, December 31, (Unaudited) (Audited) Assets Current assets: Cash $ $ Prepaid expenses and deposits Total current assets Fixed assets, net of accumulated depreciation of $42,019 and$29,871 as of June 30, 2012 and December 31, 2011, respectively Website, net of accumulated amortization of $6,781 and $4,075 as of June 30, 2012 and December 31, 2011, respectively Total assets $ $ Liabilities and Stockholders’ Equity (Deficit) Current liabilities: Accounts payable $ $ Accrued interest Notes payable, net of discount of $80,217 and $16,528, respectively Notes payable – related party Payroll liabilities - Total current liabilities Total liabilities Stockholders’ equity (deficit): Common stock, $0.001 par value, 200,000,000 sharesauthorized, 55,083,575 and 31,196,000 shares issued andoutstanding as of June 30, 2012 andDecember 31, 2011, respectively Common stock owed by not issued, 4,078,000at December 31, 2011 - Additional paid-in capital Deficit accumulated during development stage ) ) Total stockholders’ equity (deficit) ) ) Total liabilities and stockholders’ equity (deficit) $ $ The accompanying notes are an integral part of these condensed financial statements. -2- Table of Contents SEFE, Inc. (A Development Stage Company) Condensed Statements of Operations (unaudited) For the three months ended For the six months ended September 24, 2004 June 30, June 30, (Inception) to June 30, 2012 Revenue Sales, net of allowance of $107 $
